Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on November 13, 2020. Claims 1-20 are pending. Claims 1-20 represent SYSTEMS AND METHODS FOR CYBER MONITORING AND ALERTING FOR CONNECTED AIRCRAFT.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a computer-implemented method of monitoring network traffic of a connected vehicle, the method comprising: receiving network traffic information from a vehicle gateway, the network traffic information including malicious and/or benign information; storing the network traffic information on a data server and periodically updating the network traffic information stored on the data server; pre-processing the network traffic information stored on the data server, the pre- processing the network traffic information including filtering and normalizing the network traffic information; generating a learning model based on the pre-processed network traffic information, the learning model being generated by an artificial intelligence learning; updating the learning model based on additional network traffic information, the additional network traffic information including real-time network data; in accordance with the updated learning model, detecting an anomaly event in incoming network data; and in accordance with detecting the anomaly event in the incoming network data, generating a notification and/or blocking one or more packets associated with the incoming network data,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457